Case: 1:17-md-02804-DAP Doc #: 1051 Filed: 10/21/18 1 of 7. PageID #: 26344




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                     )      CASE NO. 1:17-MD-2804
   OPIATE LITIGATION                                )
                                                    )       SPECIAL MASTER COHEN
   THIS DOCUMENT RELATES TO:                        )
   “Track One Cases”                                )
                                                    )
                                                    )       DISCOVERY RULING NO. 7
                                                    )

              The Special Master hereby enters rulings that resolve several discovery disputes between the

   parties.



   Production of Claims Data

              Defendants ask for discovery assistance related to the medical and prescription claims data

   produced by Plaintiffs. Defendants explain that “patient-identifying data has been removed or

   otherwise ‘de-identified’ across all but one of the claims databases that have been produced;”

   therefore, Defendants are unable to match patients in one database with their corresponding

   information in other databases and documents.” Letter from Donna Welch to Plaintiffs Counsel at

   2 (Oct. 3(4), 2018). Defendants further note this circumstance “has made it impossible for

   Defendants to obtain relevant claims data from third parties, such as Medical Mutual.” Id. at 3.

   Accordingly, defendants “request that Plaintiffs immediately reproduce (or produce to the extent the

   data is outstanding) all medical and prescription claims data associated with opioid prescriptions

   written in the Track 1 jurisdictions from 1996 to the present in a format that makes it possible for
Case: 1:17-md-02804-DAP Doc #: 1051 Filed: 10/21/18 2 of 7. PageID #: 26345



   Defendants to link the patients’ information across the multiple databases and data sources.” Id.

          Plaintiffs do not disagree that defendants are currently unable to match patients across

   databases, but insist the best approach to dealing with this problem is to “provid[e the] identified

   information to a third party data aggregator who could create a common ‘de-identification’

   numbering scheme that would allow matching prescription claims data with the medical claims data

   across all of the different claims data sources.” Letter from Donna Welch to Plaintiffs Counsel at

   3 (Oct. 12, 2018). Defendants respond that this approach has serious problems – including time,

   cost, and the likelihood that the data aggregator would not supply defendants with everything they

   need – and the better solution is to simply produce the databases directly to defendants, “on an

   attorneys’ and experts’ eyes only basis.” Id. Defendants add that this approach would sufficiently

   address plaintiffs’ privacy concerns.

          The Special Master agrees with defendants that: (1) they are entitled to “match” the

   information in the databases, (2) the simplest/quickest/cheapest mechanism to allow for this is for

   plaintiffs to give the databases directly to defendants, and (3) plaintiffs’ privacy concerns can be

   addressed adequately by Court Order, rather than using a third-party aggregator. Accordingly, the

   Special Master orders as follows.

          In the Discovery Order Regarding Health-Related Information (docket no. 703) (the “Claims

   Data Order”), the Special Master directed plaintiffs to produce certain prescription and medical

   claims information, some of which is maintained by third-party benefits administrators. The Claims

   Data Order is hereby AMENDED as follows. Plaintiffs shall produce to Defendants as soon as

   reasonably possible, on an “Identified Basis,” all prescription claims data and medical claims data

   described in the original Claims Data Order related to opioid prescriptions that were reimbursed or


                                                    2
Case: 1:17-md-02804-DAP Doc #: 1051 Filed: 10/21/18 3 of 7. PageID #: 26346



   denied payment by or on behalf of Plaintiffs, including but not limited to claims made by Plaintiffs’

   employees, employees’ dependents, incarcerated persons, retirees, and pension fund beneficiaries.

   “Identified Basis” means that the name, address, social security number, and date of birth of the

   recipients of the prescriptions are included and in a form that readily allows each prescription to be

   associated with each recipient.

           All parties shall safeguard and maintain the confidentiality of this data pursuant to the terms

   of the HIPAA protective order (see docket no. 441, CMO-2 at 32-34), and shall limit disclosure of

   this identified claims data to attorneys and experts for the parties, unless otherwise ordered by the

   Court. The limitations set forth in the Claims Data Order apply to data produced pursuant to this

   Ruling. Specifically, no person shall, without leave of Court, use any material produced pursuant

   to this Ruling in connection with any formal or informal third-party discovery of individuals or

   entities revealed in this data, including but not limited to: (i) requests to or about individual patients

   whose records are produced in the medical insurance claims data; and (ii) requests to health care

   providers or administrators concerning the treatment of patients described in the medical insurance

   claims data. In sum, no person shall contact or attempt to contact any individual identified in the

   claims data, or their family members or medical providers or other related staff, for the purpose of

   obtaining additional information related to this case, without leave of Court.



   Defendants’ Interrogatories re: Prescriptions and Suspicious Orders

           In Discovery Ruling No. 5, the Special Master addressed interrogatories posed by the

   manufacturing defendants seeking information about specific prescriptions. See docket no. 1027

   (Discovery Ruling No. 5); docket no. 1047 (Court Order amending this Ruling). The distributor and


                                                       3
Case: 1:17-md-02804-DAP Doc #: 1051 Filed: 10/21/18 4 of 7. PageID #: 26347



   retail pharmacy defendants have both raised similar issues, asking the Special Master to compel

   plaintiffs to answer interrogatories seeking information about specific prescriptions and suspicious

   orders. In particular, plaintiffs have not responded substantively to the following interrogatories –

   the first two of which are directed at specific prescriptions, and the latter three of which are directed

   at specific suspicious orders:

           Pharmacy Interrogatory No. 2
           Identify each prescription upon which You base, or which you contend supports, Your claims
   in this case. For each prescription, identify the prescriber, dispensing pharmacy, dispensing
   pharmacist, and dispensing date, and explain how it supports Your claims.

          Pharmacy Interrogatory No. 3
          Identify each prescription the filling of which caused or led to harm for which you seek to
   recover in this case. For each prescription, identify the prescriber, dispensing pharmacy, dispensing
   pharmacist, and dispensing date, and explain how it supports Your claims.

           Pharmacy Interrogatory No. 7
           Identify all Suspicious Orders for Prescription Opioids shipped by any National Retail
   Pharmacy Defendant in Your geographic area during the Relevant Time Period, including for each
   the name and location of the pharmacy that placed the order, the distributor to whom it was placed,
   the respective dates that it was placed and shipped, the manufacturer, name and amount of the
   medication that was ordered and shipped, and the reason(s) why the order was suspicious.

         Pharmacy Interrogatory No. 8
         Identify the “national comparative benchmarks and indefensible outliers” related to the Track
   One cases referred to in Paul Farrell’s June 13, 2018 email to Mark Lynch.1




           1
             The referenced email, sent to counsel for distributor defendant McKesson, contains the
   following paragraph: “The PEC has possession of the national ARCOS database. We conducted
   extensive analysis in an attempt to identify the proper defendants for the CT1 cases. For instance,
   we reviewed the individual transactions between each distributor and each pharmacy and attempted
   to identify outliers involving “suspicious orders” of unusual size, unusual frequency and/or
   deviations from a normal pattern. Each distributor is in exclusive possession of the criteria
   internally utilized to establish orders of usual size, usual frequency and normal patterns. Discovery
   related to these unique “metrics” is ongoing. In the absence of public knowledge on each set of
   metrics, the PEC made recommendations for the CT1 cases based on all information reasonably
   available including national comparative benchmarks and indefensible outliers.”

                                                      4
Case: 1:17-md-02804-DAP Doc #: 1051 Filed: 10/21/18 5 of 7. PageID #: 26348



           Distributor Interrogatory No. 23
           Identify each Suspicious Order that you believe was shipped to Your geographic area by a
   Distributor Defendant during the time period for which you seek damages in this lawsuit. For each
   order, identify the date the order was shipped, the medication shipped, the number of dosage units
   shipped, the number of dosage units that you contend would have been permissible to ship, the
   reason you believe the order was suspicious, the Distributor Defendant that shipped the allegedly
   Suspicious Order, and the person or entity that placed the order.

          The Special Master now rules as follows. Although the retail pharmacies assert plaintiffs

   should respond to the two “specific prescription” interrogatories listed above with more information

   than required by Discovery Ruling No. 5, which addressed the manufacturers’ “specific prescription”

   interrogatories, the Special Master disagrees. Accordingly, plaintiffs’ responses to Discovery Ruling

   No. 5, as amended by the Court, also satisfy Pharmacy Interrogatories no. 2 and 3.

          With regard to Pharmacy Interrogatory No. 8, the email from Farrell to Lynch was written

   in the context of discussing amendment of complaints. Because the distributor defendants had not

   produced their own suspicious order criteria and algorithms, Farrell was suggesting he would have

   to amend complaints to add distributor defendants based on his own criteria and algorithms – a

   process that has not yet actually occurred. This email conversation between counsel on a tangential

   issue does not provide the retail pharmacy defendants a valid basis to demand an explanation of

   opposing counsel’s thinking. Moreover, the ruling below granting in large part the motion to compel

   answers to the interrogatories directed at suspicious orders provides essentially the same information

   (and more) that is requested by Pharmacy Interrogatory no. 8. Accordingly, defendants’ motion to

   compel an answer to this interrogatory is denied.

          Finally, with regard to the other two interrogatories directed at suspicious orders – Pharmacy

   Interrogatory No. 7 and Distributor Interrogatory No. 23, which ask for essentially the same

   information – counsel for plaintiffs stated during oral argument that: (1) plaintiffs have analyzed the


                                                     5
Case: 1:17-md-02804-DAP Doc #: 1051 Filed: 10/21/18 6 of 7. PageID #: 26349



   ARCOS data and, to a large degree, identified orders they would contend at trial are suspicious; and

   (2) they can produce this information to defendants. Accordingly, the Special Master orders

   plaintiffs to respond to the following rewritten interrogatory, which combines and slightly amends

   Pharmacy Interrogatory No. 7 and Distributor Interrogatory No. 23:

                    Identify each Suspicious Order for Prescription Opioids that you contend was
           shipped to Your geographic area by any National Retail Pharmacy Defendant or
           Distributor Defendant during the Relevant Time Period. For each order, identify the
           date the order was shipped, the manufacturer, name, and amount of the medication
           that was shipped, the name of the defendant that shipped the order, and the name and
           location of the person or entity that placed the order. Furthermore, explain the
           criteria you used to identify these Suspicious Orders.

   The Special Master adds that plaintiffs’ answer to this contention interrogatory does not limit their

   experts from using different criteria to identify suspicious orders, and therefore from concluding that

   there exist suspicious orders in addition to those identified by plaintiffs in their response. Plaintiffs

   shall respond to this Interrogatory within ten calendar days of the date of this Ruling.



   Defendants’ Interrogatories re: Dosage Units

           The retail pharmacy defendants also ask for a ruling that compels plaintiffs to answer

   interrogatories that are even more granular than those seeking specific orders or specific

   prescriptions. The pharmacy defendants explain as follows:

           [Plaintiffs have asserted we] suppl[ied] opioids in plaintiffs’ jurisdictions in
           quantities greater than those appropriate for legitimate medical uses. To evaluate
           and test this contention, [we] are entitled to know the basic facts on which it
           necessarily rests: the quantities of opioids that could legitimately have been supplied
           for legitimate purposes and the amounts by which those quantities were exceeded.

   Letter to Special Master from Laura Wu at 5 (Sept. 25, 2018). Accordingly, the retail pharmacy

   defendants pose the following two interrogatories seeking plaintiffs’ contentions about specific pills.


                                                      6
Case: 1:17-md-02804-DAP Doc #: 1051 Filed: 10/21/18 7 of 7. PageID #: 26350




          Pharmacy Interrogatory No. 14
          State the number of pills or other dosage units of Prescription Opioids that were diverted
   from legitimate medical purposes in Your geographic boundaries, and the number of pills or other
   dosage units of Prescription Opioids that were dispensed for other than legitimate medical purposes
   in Your geographic boundaries for each year during the Timeframe, and describe how each number
   was calculated.

           Pharmacy Interrogatory No. 15
           State the maximum number of pills or other dosage units of Prescription Opioids that should
   properly have been distributed in Your geographic boundaries for legitimate medical purposes
   during the Timeframe. In Your response, explain how You calculated that number, including any
   per capita, per patient, drug family or other grouping, or any other basis on which you rely.

          The Special Master concludes the pharmacy defendants will obtain sufficient information

   regarding whether a given pill was “medically legitimate” by virtue of plaintiffs’ answers to the

   interrogatories addressing specific suspicious orders. While the two categories are not entirely

   congruent, most or all orders identified as suspicious by plaintiffs will necessarily include at least

   some pills they believe were dispensed for other than legitimate medical purposes. The pharmacy

   defendants’ insistence that they need more exactitude now, before plaintiffs produce their expert

   reports, is not well-taken. Accordingly, the Special Master denies defendants’ motion to compel

   answers to Pharmacy Interrogatory Nos. 14 & 15.



   30(b)(6) Deponents

          Finally, the Special Master adds that, to the extent defendants already earlier requested it,

   plaintiffs shall produce 30(b)(6) witnesses in conformity with all rulings contained in this Ruling and

   in Discovery Ruling No. 5, as amended by the Court.

                          RESPECTFULLY SUBMITTED,

                                                          /s/ David R. Cohen
                                                          David R. Cohen
                                                          Special Master

   Dated: October 21, 2018

                                                     7
